                  Case: 3:17-cr-00538-JZ Doc #: 36 Filed: 10/29/18 1 of 7. PageID #: 456

                                      UNITED STATES DISTRICT COURT
                                                NORTHERN DISTRICT OF OHIO

 UNITED STATES OF AMERICA                                                §      JUDGMENT IN A CRIMINAL CASE
                                                                         §
 v.                                                                      §
                                                                         §      Case Number: 3:17 CR 538
 MATHA BUENDIA-CHAVARRIA                                                 §      USM Number: 65153-060
                                                                         §      Jeffrey Lazarus
                                                                                Defendant’s Attorney
                                                                         §
THE DEFENDANT:
 ☒ pleaded guilty to count(s)                                1, 2, 3, and 4 of the Indictment
       pleaded guilty to count(s) before a U.S.
 ☐     Magistrate Judge, which was accepted by the
       court.
       pleaded nolo contendere to count(s) which was
 ☐     accepted by the court
       was found guilty on count(s) after a plea of not
 ☐     guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                   Offense Ended        Count
 18:1028(a)(3)     /   Possession with intent to transfer unlawfully 5 or more false                   10/27/2017             1
                            identification documents
 18:1028(a)(5) / Possession of document-making implements and authentication                           10/27/2017              2
                            features
 18:1015(e)       / False Statement or claim of citizenship with intent to obtain a                    10/27/2017              3
                            Federal or State benefit
 18:1028A(a)(1) / Aggravated identity theft                                                            10/27/2017               4




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 ☐ The defendant has been found not guilty on
 ☐ Counts ☐ are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

                                                                  October 29, 2018
                                                                  Date of Imposition of Judgment


                                                                  s/ Jack Zouhary
                                                                  Signature of Judge



                                                                  Jack Zouhary          United States District Judge
                                                                  Name and Title of Judge

                                                                  October 29, 2018
                                                                  Date
                 Case: 3:17-cr-00538-JZ Doc #: 36 Filed: 10/29/18 2 of 7. PageID #: 457
 AO 245B (Rev. 9/17) Judgment in a Criminal Case                                                               Judgment -- Page 2 of 7

DEFENDANT:                 MARTHA BUENDIA-CHAVARRIA
CASE NUMBER:               3:17 CR 538




                                                     IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

     30 months as to Counts 1, 2, and 3 of the Indictment, to run concurrent to one another,
            and 24 months as to Count 4 to run consecutive to Counts 1 through 3,
                                    for a total of 54 months

 ☒ The court makes the following recommendations to the Bureau of Prisons:
              Defendant be afforded the opportunity to participate in mental health treatment
              Defendant be afforded the opportunity to obtain her GED


 ☒ The defendant is remanded to the custody of the United States Marshal.
 ☐ The defendant shall surrender to the United States Marshal for this district:

          ☐ at                                     ☐     a.m.          ☐        p.m.   on

          ☐ as notified by the United States Marshal.

 ☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.

                                                            RETURN
I have executed this judgment as follows:

         Defendant delivered on                                   to


at                                      , with a certified copy of this judgment.



                                                                                               UNITED STATES MARSHAL




                                                                           By
                                                                                            DEPUTY UNITED STATES MARSHAL
                 Case: 3:17-cr-00538-JZ Doc #: 36 Filed: 10/29/18 3 of 7. PageID #: 458
 AO 245B (Rev. 9/17) Judgment in a Criminal Case                                                                 Judgment -- Page 3 of 7

DEFENDANT:                 MARTHA BUENDIA-CHAVARRIA
CASE NUMBER:               3:17 CR 538




                                                   SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of:

               3 years each as to Counts 1 through 3, and 1 year as to Count 4 of the Indictment,
                           all to run concurrent to one another, for a total of 3 years.




                                            MANDATORY CONDITIONS
 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
      release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            ☒ The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
 4.   ☐    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
           of restitution (check if applicable)
 5. ☐      You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6. ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sec offender registration agency in which
           you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   ☐    You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                  Case: 3:17-cr-00538-JZ Doc #: 36 Filed: 10/29/18 4 of 7. PageID #: 459
AO 245B (Rev. 9/17) Judgment in a Criminal Case                                                                     Judgment -- Page 4 of 7

DEFENDANT:                 MARTHA BUENDIA-CHAVARRIA
CASE NUMBER:               3:17 CR 538




                                      STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
 because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
 officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
 2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
 3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
 4.    You must answer truthfully the questions asked by your probation officer.
 5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
 6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
       aware of a change or expected change. If not in compliance with the condition of supervision requiring full-time employment at a
       lawful occupation, the defendant may be directed to perform up to 20 hours of community service per week until employed, as
       approved or directed by the pretrial services and probation officer.
 8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
 9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
 12.   As directed by the probation officer, you shall notify third parties who may be impacted by the nature of the conduct underlying your
       current or prior offense(s) of conviction and/or shall permit the probation officer to make such notifications, and/or confirm your
       compliance with this requirement.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.


 U.S. Probation Office Use Only

 A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
 judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
 Release Conditions, available at: www.uscourts.gov.


 Defendant's Signature                                                                                    Date
                 Case: 3:17-cr-00538-JZ Doc #: 36 Filed: 10/29/18 5 of 7. PageID #: 460
 AO 245B (Rev. 9/17) Judgment in a Criminal Case                                            Judgment -- Page 5 of 7

DEFENDANT:                 MARTHA BUENDIA-CHAVARRIA
CASE NUMBER:               3:17 CR 538




                                 SPECIAL CONDITIONS OF SUPERVISION


Deportation

Defendant must surrender to the Bureau of Immigration and Customs Enforcement, U.S. Department of
Homeland Security for deportation as provided by law. If she is ordered deported from the United States, she
must remain outside the United States, unless legally authorized to re-enter. If Defendant re-enters the United
States, she must report to the nearest probation office within 72 hours after she returns.
                   Case: 3:17-cr-00538-JZ Doc #: 36 Filed: 10/29/18 6 of 7. PageID #: 461
 AO 245B (Rev. 9/17) Judgment in a Criminal Case                                                                          Judgment -- Page 6 of 7

DEFENDANT:                   MARTHA BUENDIA-CHAVARRIA
CASE NUMBER:                 3:17 CR 538




                                        CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                               Assessment                      JVTA Assessment*                    Fine                       Restitution
 TOTALS                         $400.00                                                           Waived                        None

           ☐               The determination of restitution .
           ☐               The defendant must make restitution (including community restitution) to the following payees in the
                           amount listed below.



         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.




 ☐ Restitution amount ordered pursuant to plea agreement $
 ☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 ☐     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       ☐ the interest requirement is waived for the          ☐ fine                            ☐ restitution
       ☐ the interest requirement for the                       ☐ fine                                ☐ restitution is modified as follows:
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
                    Case: 3:17-cr-00538-JZ Doc #: 36 Filed: 10/29/18 7 of 7. PageID #: 462
 AO 245B (Rev. 9/17) Judgment in a Criminal Case                                                                               Judgment -- Page 7 of 7

DEFENDANT:                    MARTHA BUENDIA-CHAVARRIA
CASE NUMBER:                  3:17 CR 538




                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      ☐ Lump sum payments of $                                            due immediately, balance due

        ☐ not later than                                        , or

        ☒ in accordance                    ☐      C,          ☐        D,       ☐       E, or       ☒       F below;


 B      ☐ Payment to begin immediately (may be combined with                    ☐       C,          ☐       D, or              ☐       F below); or

 C      ☐ Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                                   (e.g., months or years), to commence                      (e.g., 30 or 60 days) after the date of this judgment;
              or

 D      ☐ Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $                                  over a period of
                                (e.g., months or years), to commence                         (e.g., 30 or 60 days) after release from
              imprisonment to a term of supervision; or

 E      ☐
 F      ☒ Special instructions regarding the payment of criminal monetary penalties:
              A special assessment of $100.00 is due in full immediately as to Counts 1 through 4 of the Indictment, for a total of
              $400. Mailed payments are to be send and made payable to the Clerk, U.S. District Court, 801 West Superior Ave.,
              Cleveland, OH 44113-1830.

 ☐ After the defendant is released from imprisonment, and within 30 days of the commencement of the term of supervised
        release, the probation officer shall recommend a reviewed payment schedule to the court to satisfy any unpaid balance
        of the restitution. The court will enter an order establishing a schedule of payments.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 ☐ Joint and Several
        See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
        Several Amount, and corresponding payee, if appropriate.

        ☐ Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
        loss that gave rise to defendant's restitution obligation.
 ☐ The defendant shall pay the cost of prosecution.
 ☐ The defendant shall pay the following court cost(s):
 ☐ The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
